Judge Roane
delivered the following opinion of this Court.
“ Although the judgment of reversal, offered in bar of .he motion now in question, was for the same matter, and the judgment therein referred to was reversed on the merits; as appears from the reasons assigned therein; yet, the Superior Court not having entered such judgment on the reversal as the County Court should have rendered (which, in this case ought to have been, that the plaintiff should take nothing by his motion the Coure *1875s of opinion, upen authority, that that judgment of reversal is too imperfect to form a legal bar to the motion aforesaid. On that ground, the judgment of the Superior Court is reversed with costs, and that of the County Court affirmed.”